EXHIBIT 1
  PRODUCTS FOR                                  PRODUCTS FOR          ABOUT US    

  BUSINESS                                       CONSUMERS



        3M United States      About 3M      History




3M History

Here, our history inspires your future.

More than a century ago, 3M started as a small-scale mining venture in Northern
Minnesota, then named Minnesota Mining and Manufacturing Company. Now a global
powerhouse, our products improve the daily lives of people around the world.

But our success and longevity were not apparent from the start. We tried. We failed.
We tried something new. Repeat cycle. Innovation and perseverance drove our
founders, and it continues to drive 3Mers today.




From Humble Beginnings to Fortune 500
When 3M began in 1902, our ve founders had a simple goal: to mine for corundum, a
mineral ideal for making sandpaper and grinding wheels. Turns out, what they thought
was corundum was really another low-grade mineral called anorthosite.

Discovering the poor-quality mineral could have caused an early end to our edgling
company, but our founders persisted. Why? Because something more important was
born that rst year: the spirit of innovation and collaboration that forms the foundation
of 3M today. So instead of calling it quits, we turned to di erent materials, applied
   them to other products, gained the trust of important investors and built up sales little
   by little.

   Scienti c, technical and marketing innovations produced success upon success over
   the years, eventually making 3M a constant name on the Fortune 500 list. Today, more
   than 60,000 3M products are used in homes, businesses, schools, hospitals and other
   industries. One third of our sales come from products invented within the past ve
   years, thanks to innovations from the thousands of researchers and scientists we
   employ around the world.

   With corporate operations in 70 countries and sales in 200, we are committed to
   creating the technology and products that advance every company, enhance every
   home and improve every life.




Click the dots to see how 3M has evolved from
mining for rocks to rocking innovation in science,
technology, engineering and mathematics.
VIEW FULL 3M TIMELINE 
1902 – Humble Beginnings

                  Minnesota Mining and Manufacturing Company was founded by Dr. J.
                  Danley Budd, Henry. S. Bryan, William A. McGonagle, John Dwan and
                  Hermon W. Cable in Two Harbors, MN.




1902 – Humble Beginnings

                  Minnesota Mining and Manufacturing Company was founded by Dr. J.
                  Danley Budd, Henry. S. Bryan, William A. McGonagle, John Dwan and
                  Hermon W. Cable in Two Harbors, MN.
